The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 
Current Status of Claims 
This action is a response to communication of October 18, 2021. By amendment of October 18, 2021 the Applicant amended claims 1, to emphasize the distinguishable features of the present invention. Claims 2 and 8 were canceled. Therefore, claims 1, 3-7, and 9-11 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. The closest references to Feng et al. (US Patent Application Publication 2018/0090090 A1) and Jang (US Patent Publication Application 2015/0317954 A1) do not show the invention as currently claimed. Specifically, a gate of the twelfth switching transistor is coupled to the reset signal terminal, a first electrode of the twelfth switching transistor is coupled to the second reference signal terminal, and a second electrode of the twelfth switching transistor is coupled to the output signal terminal. So that, claimed transistors M12 or M13 of Fig. 3 of Feng are not equivalent to the twelfth switching transistor of new claim 1. Therefore, it is respectfully submitted that none of the references of the record show the limitations of claim 1: “A shift register, comprising: an input circuit, configured to provide a signal of a first reference signal terminal to a first node in response to a signal of an input signal terminal; a first control circuit, configured to control a signal of a second node in response to signals of the input signal terminal, a clock signal terminal and a second control clock signal terminal; a reset circuit, configured to provide a signal of a second reference signal terminal to the first node in response to the signal of the second node; a second control circuit, configured to control a signal of a third node in response to signals of a first control clock signal terminal, the second control clock signal terminal, and the first node; an output circuit, configured to provide the signal of the clock signal terminal to an output signal terminal in response to the signal of the first node, and configured to provide the signal of the second reference signal terminal to the output signal terminal in response to the signal of the third node; and a reset control circuit, configured to provide the signal of the second reference signal terminal to the first node and the output signal terminal respectively in response to a signal of a reset signal terminal: wherein the reset control circuit comprises: an eleventh switching transistor and a twelfth switching transistor; a gate of the eleventh switching transistor is coupled to the reset signal terminal, a first electrode of the eleventh switching transistor is coupled to the second reference signal terminal, and a second electrode of the eleventh switching transistor is coupled to the first node; and a gate of the twelfth switching transistor is coupled to the reset signal terminal, a first electrode of the twelfth switching transistor is coupled to the second reference signal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free).